J-S39016-16
J-S39017-16
NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.S.M., A MINOR :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
                                    :
APPEAL OF: J.J.M., FATHER           :
                                    :        No. 2227 MDA 2015
                                    :

           Appeal from the Order Entered November 23, 2015,
              in the Court of Common Pleas of York County
           Juvenile Division at No.: CP-67-DP-0000086-2009

IN THE INTEREST OF: J.G.K.M., A     :    IN THE SUPERIOR COURT OF
MINOR                               :          PENNSYLVANIA
                                    :
APPEAL OF: J.J.M., FATHER           :
                                    :        No. 2228 MDA 2015
                                    :

           Appeal from the Order Entered November 23, 2015,
              in the Court of Common Pleas of York County
           Juvenile Division at No.: CP-67-DP-0000087-2009

IN THE INTEREST OF: S.M.M., A MINOR :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
                                    :
APPEAL OF: J.J.M., FATHER           :
                                    :        No. 2229 MDA 2015
                                    :

           Appeal from the Order Entered November 23, 2015,
              in the Court of Common Pleas of York County
           Juvenile Division at No.: CP-67-DP-0000088-2009

IN RE: ADOPTION OF: S.S.M., A MINOR :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
                                    :
APPEAL OF: J.J.M., FATHER           :
                                    :        No. 2237 MDA 2015
                                    :

           Appeal from the Order Entered November 24, 2015,
              in the Court of Common Pleas of York County
J-S39016-16
J-S39017-16

                       Orphans’ Court at No.: 2015-0103

IN RE: ADOPTION OF: J.G.K.M., A          :    IN THE SUPERIOR COURT OF
MINOR                                    :          PENNSYLVANIA
                                         :
APPEAL OF: J.J.M., FATHER                :
                                         :         No. 2238 MDA 2015
                                         :

              Appeal from the Order Entered November 24, 2015,
                 in the Court of Common Pleas of York County
                       Orphans’ Court at No.: 2015-0102

IN RE: ADOPTION OF: S.M.M., A            :    IN THE SUPERIOR COURT OF
MINOR                                    :          PENNSYLVANIA
                                         :
APPEAL OF: J.J.M., FATHER                :
                                         :         No. 2239 MDA 2015
                                         :

              Appeal from the Order Entered November 24, 2015,
                 in the Court of Common Pleas of York County
                       Orphans’ Court at No.: 2015-0104

BEFORE: STABILE, PLATT, AND STRASSBURGER, JJ.

MEMORANDUM BY PLATT, J.:                               FILED JUNE 14, 2016

       In these consolidated and related appeals,1 J.J.M. (Father) appeals the

orders, entered in the Court of Common Pleas of York County (trial court) on

November 23, 2015, that changed the goals of his children, S.S.M., born

January 2003; J.G.K.M., born February 2005; and S.M.M., born October



    Retired Senior Judge assigned to Superior Court.
1
  On January 12, 2016, this Court consolidated the appeals at 2227, 2228,
and 2229 MDA 2015, sua sponte, and also consolidated the appeals at 2237,
2238, and 2239 MDA 2015, sua sponte. See Pa.R.A.P. 513. It directed that
these consolidated appeals shall be listed consecutively and stated that the
parties may each file a single brief.


                                     -2-
J-S39016-16
J-S39017-16

2006, (Children), to adoption.          Father also appeals the orders of the trial

court, entered November 24, 2015, that terminated his parental rights to the

Children.2 We affirm.

        The trial court relates the history of this case in its findings of fact in

its opinion entered on November 24, 2015.               (See Trial Court Opinion,

11/24/15, at 2-7). We refer the reader to that opinion for the history of this

case.

        The trial court held hearings in this matter on October 28 and 29,

2015.     Testifying at the hearing on October 28, 2015, were York County

Children’s Advocacy Center forensic interviewer, Ashley Rehm; Justice Works

family resource specialist, Tara Deane; Children’s Aid Society art therapist,

Yvette Hardy; and York County Children, Youth, and Families caseworker,

Kerry Miller.    Testifying at the hearing on October 29, 2015, were Father,

from prison by telephone, and Ms. Miller.

        The trial court entered its orders changing Children’s goals to adoption

on November 23, 2015, and its orders terminating Father’s parental rights,

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8) and (b), on November

24, 2015.       Father filed his notices of appeal and statements of errors

complained      of   on   appeal   on    December    21,   2015.    See   Pa.R.A.P.




2
   The trial court also terminated the parental rights of the Children’s
mother, C.L.L. (Mother). Mother did not file an appeal.


                                           -3-
J-S39016-16
J-S39017-16

1925(a)(2)(i). The trial court entered its statement on January 14, 2016, in

which it relied on its November 24, 2015 opinion. See Pa.R.A.P. 1925(a).

      Father raises the following questions on appeal:

      1. Whether the trial court erred in changing the goal from
      reunification with a parent to adoption when Father utilized all
      available resources to maintain his relationship with his
      [C]hildren during his incarceration. And his incarceration will
      conclude in a time frame that would allow him to parent his
      [C]hildren[?]

      2. Whether the trial court erred in deciding to change the goal
      from reunification with a parent to adoption when Father was
      utilizing all available resources to comply with the goals set forth
      for him in the various Family Service Plans[?]

      3. Whether the trial court failed to consider the bond between
      Father and the [C]hildren when deciding to terminate Father’s
      parental rights[?]

(Father’s Brief, at 4).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

      Where the hearing court’s findings are supported by competent
      evidence of record, we must affirm the hearing court even
      though the record could support an opposite result.




                                     -4-
J-S39016-16
J-S39017-16

              We are bound by the findings of the trial court which
        have adequate support in the record so long as the
        findings do not evidence capricious disregard for
        competent and credible evidence. The trial court is free to
        believe all, part, or none of the evidence presented, and is
        likewise free to make all credibility determinations and
        resolve conflicts in the evidence. Though we are not
        bound by the trial court’s inferences and deductions, we
        may reject its conclusions only if they involve errors of law
        or are clearly unreasonable in light of the trial court’s
        sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Father’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).     In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                 *    *    *

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                 *    *    *


                                     -5-
J-S39016-16
J-S39017-16


     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted). Further,

           A parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s
     parental responsibilities while others provide the child with his or
     her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and




                                    -6-
J-S39016-16
J-S39017-16

welfare of the child.”   23 Pa.C.S.A. § 2511(b).    The Act does not make

specific reference to an evaluation of the bond between parent and child, but

our case law requires the evaluation of any such bond. See In re E.M., 620

A.2d 481, 484 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.     See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

     In regard to incarcerated persons in a termination case, our Supreme

Court has stated:

     [I]ncarceration is a factor, and indeed can be a determinative
     factor, in a court’s conclusion that grounds for termination exist
     under § 2511(a)(2) where the repeated and continued incapacity
     of a parent due to incarceration has caused the child to be
     without essential parental care, control or subsistence and that
     the causes of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012). The Supreme Court

explained:

     [W]e now definitively hold that incarceration, while not a litmus
     test for termination, can be determinative of the question of
     whether a parent is incapable of providing essential parental
     care, control or subsistence and the length of the remaining
     confinement can be considered as highly relevant to whether the
     conditions and causes of the incapacity, abuse, neglect or refusal
     cannot or will not be remedied by the parent, sufficient to
     provide grounds for termination pursuant to 23 Pa.C.S.[A.] §
     2511(a)(2). If a court finds grounds for termination under
     subsection (a)(2), a court must determine whether termination
     is in the best interests of the child, considering the
     developmental, physical, and emotional needs and welfare of the
     child pursuant to § 2511(b). In this regard, trial courts must
     carefully review the individual circumstances for every child to



                                    -7-
J-S39016-16
J-S39017-16

      determine, inter alia, how a parent’s incarceration will factor into
      an assessment of the child’s best interest.

Id. at 830-31 (citations and quotation marks omitted).3

      We have thoroughly reviewed the record, briefs, and the applicable

law, and determined that the evidence presented is sufficient to support the

trial court’s orders changing the Children’s goals to adoption, and the orders

terminating Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511.

      Our reading of the trial court’s opinion reveals that it carefully and

methodically reviewed the evidence and ably addressed Father’s issues

presented on appeal.     (See Trial Ct. Op., at 7-17 (concluding that (1)

change of goal to adoption would be in Children’s best interest; (2) Father

has failed to perform any significant parental duties and termination of his

parental rights will provide Children with stability and permanency; (3)

Children have been in placement for one year and one month, and are happy

and well-bonded to foster family; and (4) although Father has some

diminishing bond with Children, termination of his parental rights will best

serve developmental, physical, and emotional needs and welfare of Children,

especially considering Children’s belief as to Father’s sexual conduct with

S.S.M.)). Accordingly, we will affirm based on the concise, thoughtful, and




3
  Our review of the record reveals that Father’s actions and failures to act in
relation to the Children, as detailed by the trial court in its opinion entered
November 24, 2015, and not the fact of his incarceration, establish the
bases for the termination of his parental rights.


                                     -8-
J-S39016-16
J-S39017-16

well-written opinion of the Honorable Todd R. Platts, entered on November

24, 2015.

     Therefore, we affirm the trial court’s orders, entered November 23,

2015, that changed the Children’s goals to adoption, and the trial court’s

orders, entered November 24, 2015, terminating Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/14/2016




                                   -9-
                                                                                          Circulated 06/02/2016 02:58 PM




                                                                 s
                                                               .5 ~U\ ~-I~
                                                                S ··5 '{Q 11- I \,



        IN THE COURT OF COMMON PLEAS OF YORK COUN~Y, PENNSYLVANIA

        In the Interest of:                                                       '
                S.S.M.                                               No. CP-67·-D·P-86-2009
                                                                                  I

                J.G.K.M.                                             No. CP-67-D;p-87-2009
                S.M.M.      I                                        No. CP-67-DP-88-2009
                        Minor Children                               Change of Gtal
                                                                                  I
                                ***************************************           I
                                                                                  I

        In Re: Adoption of                                                        I

                S.S.T\,1.                                            No. 2015-0103
 1!
               J.G.K..M.                                             No. 2015-0102                                                  I
                S.M.M.                                               No. 2015-0104
                          Minor Children                             Termination of Parental Rights
                                                                                                                                    I
       APPEAH.ANCEJ:
.1,/                                                                                                                                I
                Martin Mil~er,
                          I
                               Esquire                                                                                 ....     1·
                                                                                                                       ··--6'
I               For York Jaunty Chil~ren and Youth Services                                                            ···:- i




  I             Sydne~ C.l ~enson, Es~mre      .
                                             1 1
                Guardian a . Litem for Mmor Children                                            . c
                                                                                                ~~,-:-;   ,.   .. ,.

                Lori A. Yost, Esquire                                                               :·.                         i
                Fm the Mother                                                                                            - I

               Brooks K. Jomper, Esquire
               For the Father

                                                     ADJUDICATION
                                                                                      I

       ,-.   . B~fore this lourt ~re a P~titicn for r:bange of G~al and a Prition for Involuntary

       l ermmation of Parental Rights filed      by York County Office of Children, Youth and                             ·I
       Families (hereinaftL, "Agency')       on August 18, 2015, regarding      s.s.i«,    J.G.K.M., and

       S.M.lvL (hereinaftej. "minor children•) whose date, of birth are J~uary a2003, February
       .2005,     and Octofuera2006,       respectively.

                                                           1
          An evide)tiary hearing was held on October 28, 2015 and October 29, 2015

 addressing testim ny and evidence relating to C...                    1-Dtml(hereinafter, "Mother")
                       I                                        .                I


 and J-J•. 11111a(hereinafter, "Father"). The entire Dependency Records for minor

 children, docketed at CP-67-DP-86-2009, CP-67-DP-87-2009, ~d CP-67-DP-88-2009 were

                       f
 incorporated into he hearing record. Additionally, the Stipulation of Counsel for each child

 filed October.23,    rs      w:re:l:o in:o~orated into the he~ing record foe ~e0minor children,

. along with E:>J11b1.s 1. '.2,   .J   +, ),   6, , , Y, 10 and 11 for the .-1.gency. Father s Exhibit 1 was

 admitted into the caring record for the minor children. Based upon fh.e testimony and

 evidence presenter at the hearing, as well as the history of this cake, the Petition for Change
                                                                                     '
                                                                                     I
 of Goal is GRAN. ED and the Petition for Involuntary Termination of Parental Rights for

Mother and Father is GRANTED as to S.S.M., J.G.K.M, and S.M.M.

                                                    FINDINGS OF FACT

     1. S.S.M. wa born on January 111,.2003.

     2. J.G.K.M.           as born on February.2005.

     3.   S.M.M. wa born on OctoberS'2006.
                                                                                         I
     4. The natural mother of the minor children is Cmll                   18 L...           whose last known
                                                                                         i
          address wa




                 •£·--------------- .
     5. The Father f the minor children is               -1111111 J•   ~     who is currently incarcerated


          atWi


                                                            2
6. A Petitior to Change Court Ordered Goal and Petition for Involuntary Termination

     of Parente 1 Rights for minor children were filed on August 18, 2015 by the Agency.

7.   Certificati ons of Acknowledgement           of Paternity for minor children were filed on

     August 25, 2015 which indicate that there is not a claim or Acknowledgement             of

     Paternity        an file for the minor children.

8. An Application for Emergency Protective Custody was filed by the Agency on June

     19, 2014.

9. In an Order for Emergency Protective Custody dated June 19, 2014, sufficient

     evidence was presented to prove that continuation or return of the minor children to

     Mother an i Father was not in the minor children's best interest. Legal and physical

     custody we s awarded to the Agency. The minor children were placed in foster care.

10. A Dependency Petition was filed by the Agency on June 26, 2014.

11. On September 9, 2014, the minor children were adjudicated dependent. Legal and

     physical    Cl   stody was awarded to the Agency for placement in foster care. The goal

     was initial! v established as return to a parent or guardian.

12. In an Order dated November 10, 2014, sole medical and educational rights were

     assigned to he Agency.

13. The minor : hildren have remained dependent since September 9, 2014.

14. The; minor children currently reside together.

15. Family Sen ice Plans were prepared and dated as follows:


                                                   3


                                    '
        a.   Initial Family Service Plan dated February 24, 2014.

        b. Revised Family Service Plan dated June 18, 2014.

        c.   Revised Family Service Plan dated December 18, 2014.

        d.   Revised Family Service Plan dated May 26, 2015.

16. In a Permanency Review Order dated December 1, 2014, the Court made certain

    findings and conclusions including, but not limited to:

       a.    There had been no compliance with the Permanency Plan by the Mother and

             there had been. no compliance with the Permanency Plan by Father.

       b.    Reasonable efforts had been made by the Agency to finalize the Permanency

             Plan.

       c.    Mother had made no progress towards alleviating the circumstances    which

             necessitated the original placement and -Father had made no progress toward

             alleviating the circumstances which necessitated the original placement.

       d.    Legal and physical custody of the minor children was confirmed with the

             grandmother.

       e.    There continued to be a need for placement of the minor children outside the

             care and custody of Mother and Father.

17. In a Permanency Review Order dated May 26, 2015, the Court made certain findings

   and conclusions, including, but not limited to:




                                           4
         a.   There had been no compliance with the Permanency Plan by the Mother and

              minimal compliance with the Permanency Plan by Father.

        b. Reasonable efforts had been made by the Agency to finalize the Permanency

              Plan.

        c.    Mother had made no efforts towards alleviating the circumstances which

              necessitated the original placement and Father had made minimal progress

              towards alleviating the circumstances which necessitated the original

              placement.

        d.    Legal and physical custody of the minor children was confirmed with the

              Agency:

        e.    There continued to be a need for placement of the minor children outside the

              tare and custody of the Mother and Father.

 18. A Catholic Charities Team opened with Mother on December 3, 2012 and closed

    unsuccessfully      on February 15, 2013.

19. A Justice Works Team opened with Mother on February 6, 2014 and closed

    unsuccessfully    onJuly 16, 2014.

·20. A Pressley Ridge Team opened with Mother on August 5, 2014 and closed

   unsuccessfully     on October 3, 2014.

21. Father has been incarcerated since the adjudication of dependency.

22. Father has not visited with the minor children since the adjudication of dependency.


                                                5
23. A pre-adoptive resource has been identified for the minor children.

24. Minor child, S.S.M., currently operates under an Individualized Education Plan.

25. Minor child, S.S.M., was diagnosed with (AXIS I) attention deficit hyperactivity

    disorder (ADHD) combined type and (AXIS IV) victim of abuse and neglect in a

    Discharge Report prepared by Dr. Craig G. Richman dated January 6, 2015.

26. Minor child, S.S.M., was diagnosed with (AXIS I) adjustment disorder with mixed

    disturbance of emotion and conduct, post-traumatic    stress disorder, ICD - not

    otherwise specified, parent-child relational problems, oppositional defiant disorder,

    and (AXIS IV) severe psychosocial stressors in a Psychiatric Evaluation prepared by

    Dr. Anthony Russo dated January 8, 2015.

27. Minor child, J.G.K.M., currently operates under an Individualized     Education Plan.

28. Minor child, J.G.K.M., was diagnosed with (AXIS I) _adjustment disorder with mixed

    disturbance of emotion and conduct, attention deficit hyperactivity   disorder (ADHD)

    combined, peer relational problems, and (AXIS IV) conflicts with siblings in a

   Discharge Report prepared by Dr. J. Phillipp Othmer dated May 29, 2014.

29. Minor child, J.G.K.M., was diagnosed with (A,'CIS I) attention deficit hyperactivity

   disorder by history, pervasive developmental disorder- not otherwise specified,

   intermittent explosive disorder, post-traumatic stress disorder, parent-child relational

   problems, learning disorder- math, and (AXIS IV) severe psychosocial stressors in a

   Psychiatric Evaluation prepared by Dr. Anthony Russo dated January 8, 2015.


                                           6
             30. Minor child, S.M.M., currently operates under an Individualized Education Plan.

             31. Minor child, S.M.M., was diagnosed with (AXIS I) adjustment disorder with mixed

                    disturbance of emotions and conduct, post-traumatic stress disorder, parent-child

                    relational problems, and (AXIS IV) severe psychosocial         stressors in a Psychiatric

                    Evaluation prepared by Dr. Anthony Russo dated January 18, 2015.

                                                            DISCUSSION

                    I.         Petition for Change of Goal

·.-c·               Before the Court can change the goal for a child in a juvenile dependency action, the

        Agency must prove by clear and convincing evidence that the change of goal would be in

        the child's best interest. In re Interest of M.B., 674 A.2d 702 (Pa. Super. 1996).           In making

        a disposition, the Court should consider what is best suited to the protection and physical,

        mental, and moral welfare of the cbild. 42 Pa.C.S.A            §6351; In re Davis, 502 Pa. 110, 121,

        465 A.2d 614, 619 (1983).            In rendering a disposition "best suited to the protection and

        physical, mental, and moral welfare of the child," the hearing court must take into account

        "any and all factors which bear upon the child's welfare and which can aid the court's

        necessarily .imprecise prediction about that child's future well-being." In re Davis, 502 Pa.

        110, 122, 465 A.2d 614, 620 (1983).

                The purpose of the Juvenile Act is to preserve family unity and to provide for the

        ca.re, protection, safety and wholesome mental and physical development of the child. 42

        Pa.C.S.A.        630l(a)(l)-(1.1).   The Juvenile Act was not intended to place children in a more


                                                               7
  perfect home; instead, the Act gives a court the authority to "intervene to ensure that parents

  meet certain legislatively determined irreducible minimum standards in executing their

  parental rights." In re J.W., 578 A.2d 952, 958 (Pa. Super. 1990) (emphasis added).

          When a child is placed in foster care, the parents have an affirmative duty to make

  the changes in their lives that would allow them to become appropriate parents. In re Diaz,

  669 A.2d 372, 377 (Pa. Super. 1995). A family service plan is created to help give the

· : parents some guidelines as to the various areas that need to be improved. In the Interest of

.jM.B., 565 A.2d 804, 806 (Pa. Super. 1989), app. Denied, 589 A.2d 692 (Pa. 1990). By

  assessing the parents' compliance and success with this family service plan, the Cami can

  determine if the parents have fulfilled their affirmative duty. In re J.S.W., 651 A.2d 167,

  170 (Pa. Super. 1994).

         Under Section 63 51 of the Adoption Act, the Agency has the burden to show a goal

  change would serve the child's best interests and the "safety, permanency, and well-being of

 the child must take precedence over all other considerations." In re D.P., 972 A.2d 1221,

  1227 (Pa. Super. 2009), appeal denied, 973 A.2d 1007 (Pa. 2009). Thus, even where the

 parent makes earnest efforts, the "court cannot and will not subordinate indefinitely a child's

 need for permanence and stability to a parent's claims of progress and hope for the future."

 In re Adoption ofR.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

         In the present matter, the Agency has proven by clear and convincing evidence that it

 is in the minor children's best interest to change the goal to placement for adoption.


                                                8
 Throughout the dependency proceedings, Mother's whereabouts were unknown for long

periods of time. The Agency was never able to visit Mother's current residence to ascertain

whether it was safe and appropriate for minor children. Mother has had no visits with minor

 children in approximately ten (10) months and her last visit occurred at a court proceeding.

Testimony established that minor children are not interested in visiting with Mother and that

the minor children's bond with Mother has weakened since the initiation of the dependency

proceedings.   Mother was uncooperative with her assigned in-home teams and counselor at

Pennsylvania Counseling Services. Due to frequent missed appointments, Mother's in-

home teams were closed unsuccessfully     and Mother was discharged by her counselor.

Mother was present for the termination of parental rights hearing held on October 28, 2015

but she left during the lunchtime recess and failed to return for the remainder of the hearing .

       . Father has been incarcerated for rape of a minor since the initiation of the

dependency proceedings.    Testimony established that Father's anticipated release date is in

July 2016 and that he will be a registered sex offender upon his release. Father last resided

with minor children approximately seven (7) to eight (8) years ago. Father testified that

when he and Mother separated he rarely saw the minor children and only obtained

supervised visits with the children through the New York Administration      for Children's

Services. Testimony further established that the minor children believe that Father had

sexual relations with minor child, S.S.M., when she was approximately seven (7) years old.

Agency's Exhibit 11, a York County Children's Advocacy Center Interview Summary for


                                               9
 S.S.M. dated March 24, 2015, reports that the minor child stated that she and Father "usually

 do have sex." Agency's Exhibit 10, a York County Children's Advocacy Center Interview

 Sununary for S.S.M. dated July 9, 2014, reports that S.S.M.    stated that Mother and Father

 starved minor children for ten (10) days and locked them in their bedrooms.

        Overall, Mother and Father have made no progress towards alleviating the

circumstances   which caused the minor children to be placed and have not assumed any

major parental duties for minor children. Therefore, the Cami finds that the minor

children's best interest demands that the goal be changed from reunification with a. parent to

placement for adoption.

        II.     Petition for InvoluntaryTerminationof Parental Rights

        The Agency argues that Mother's and Father's parental rights to the minor children

should be terminated pursuant to 23 Pa.C.S. §2511 (a)(l), (2), (5), and (8) of the Adoption

Act. The Agency has the burden of establishing by clear and convincing evidence that

statutory grounds exist to justify the involuntary termination of parental rights. In re Child

M., 681 A.2d 793, 797 (Pa. Super. 1996). The clear and convincing standard means that the

evidence presented by the Agency is so "clear, direct, weighty, and convincing" that one can

"come to a clear conviction, without hesitancy, of the truth of the precise facts in issue."

Matter of Sylvester, 555 A.2d 1202, 1202-1204 (Pa. 1989). The Agency must also present

evidence proving that the termination of parental rights will serve the child's best interests.

In the Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 92-93 (Pa. 1998). To


                                               10
 determine whether termination is within the best interest of the child, the court must

 examine the possible effect the termination would have on the child's needs and general

 welfare.        In re .Adoption of Godzak, 719 A.2d 365, 368 (1998).

 THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
  PARENTAL RIGHTS TO THE MINOR CHILDREN MUST BE TERMINATED
                 PURSUANT TO 23 Pa.C.S. §2511(a)(l)

            To terminate parental rights under 23 Pa.C.S. §251 l(a)(l) of the Adoption Act, the

Agency must establish, by clear and convincing evidence, that the parent has either

demonstrated a settled purpose of relinquishing parental claim to a child or has failed to

perform parental duties. In the Matter of Adoption of Charles E.D.M. III, 708 A.2d 88 (Pa.

1998). Once one of the two factors has been proven, the Court must examine the following

three factors:

            1.       Parent's explanation for the conduct;

        2.           Post-abandonment contact between parent and child; and

        3.           Effect of termination on child. Id.

        The Agency has proven by clear and convincing evidence that Mother and Father

have failed to perform parental duties for the minor children. Since the adjudication of

dependency, Father has been incarcerated and has not performed any significant parental

duties for the minor children. Father has written letters to the· minor children and sent minor

child, S.S.M., a gift. In light of the testimony regarding Father's sexual interactions with

minors, the Court has grave concerns over Father parenting minor children. Mother has not


                                                   11
   performed any parental duties for minor children during the dependency proceeding.

   Mother has not visited minor children in approximately ten (I 0) months and her last two (2)

   visits with minor children occurred at court proceedings. Overall, the Court finds that the

   termination of Mother's and Father's parental rights will provide a benefit to the minor

   children in that the children will achieve stability and permanency in a loving and safe

   home.

           Therefore, for all the reasons stated above, the Agency has proven by clear and

. , .: convincing evidence that termination of parental rights to the minor children is justified

   pursuant to Section 251 l(a)(l) of the Adoption Act.

   THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
    PARENTAL RIGHTS TO THE MINOR CHILDREN MUST BE TERMINATED
               PURSUANT TO 23 Pa.C.S. §251l(a)(2), (5), and (8)

           The Agency has also proven by clear and convincing evidence that the parental

   rights to minor children should be terminated pursuant to 23 Pa.C.S. §251 l(a)(2), (5), and

   (8) of the Adoption Act. The mandates of these sections are as follows:

           (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has
           caused the child to be without essential parental care, control or subsistence
           necessary for his physical or mental wellbeing and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.

           (5) The child has been removed from the care of the parent by the court or under a
           voluntary agreement with an agency for a period of at least six months, the
           conditions which led to the removal or placement of the child continue to exist, the
           parent cannot or will not remedy those conditions within a reasonable period of time,
           the services or assistance reasonably available to the parent are not likely to remedy
           the conditions which led to removal or placement of the child within a reasonable


                                                   12
        period of time and termination of the parental rights would best serve the needs and
        welfare of the child.

        (8) The child has been removed from the care of a parent by the court or under a
        voluntary agreement with an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the removal or placement of the
        child continue to exist and termination of parental rights would best serve the needs
        and welfare of the child.

        The Court finds that the conditions which Jed the minor children to placement

 outside the care and custody of Mother and Father continue to exist. The minor children

have been in placement for approximately one (1) year and one (1) month. Minor children

are happy and well-bonded to the foster family. Father has been incarcerated for the entirety

of the dependency proceedings and the Court is concerned with his ability to appropriately

parent minor children in light of his sexual conduct with minors. Upon his release, Father

would need to obtain a job and an appropriate residence.   Father testified that he last lived

with minor children in 2007/2008 at which time he moved out of the home and rarely saw

minor children. Father further testified that Mother then moved with the minor children to

Pennsylvania and that he did not visit the minor children while they were residing in

Pennsylvania.   It was only when the minor children were brought back to New York by the

Administration for Children's Services to be placed in foster care that Father testified he had

limited supervised visits with minor children in 2009/2010. Father's supervised visits ended

when he was arrested in 2010.

       Mother has not visited with minor children in approximately ten (10) months and

testimony established that minor children do not wish to see Mother, Throughout the
                                              13
duration of the dependency proceedings, Mother did not inquire as to the well-being of

minor children. Mother did not keep the Agency informed as to her whereabouts and the

Agency was not able to visit Mother's current residence to determine whether it was safe

and appropriate for minor children. Mother is currently unemployed and on probation for

food stamp fraud.

        Overall, Mother and Father are unable to obtain custody of the minor children at this

time and have made no progress in alleviating the circumstances which necessitated the

minor children's placement.   In consideration of this this testimony, the Court finds that the

Agency clearly and convincingly established that termination of parental rights is justified

pursuant to Sections 251 l(a)(2), (5), and (8) of the Adoption Act.

   IN CONSIDERATION OF §251l(b), TER.l\lIINATION OF PARENTAL RIGHTS
      WOULD BEST SERVE THE NEEDS AND WELFARE OF THE MINOR
                              CHILDREN

       Having established the statutory grounds for the involuntary termination of the

parental rights of Father, the Court' s final consideration is whether termination of parental

rights will best serve the developmental, physical and emotional needs and welfare of the

child. 23 Pa.C.S. §251l(b).

       [T]he Court must carefully consider the tangible dimension, as well as the intangible
       dimension - the love, comfort, security, and closeness - entailed in a parent-child
       relationship. (citations omitted). The court must consider whether a bond exists
       between the child and [parent], and whether termination would destroy an existing
       beneficial relationship. In re: B.N.M., 856 A.2d 847 (Pa. Super. 2004).




                                              14
                 .
         The Court has thoroughly evaluated the minor children's relationships     in this matter.

 The Cami finds that Father has a diminishing bond with minor children. However, the

 Court has grave concerns as to whether this bond is a healthy one, especially considering the

 minor children's belief as to Father's sexual conduct with minor child, S.S.M.    At this point,

 the Court believes that, although some level of bond remains between Father and minor.

 children, the children will not be negatively impacted by the termination of Father's parental

rights. The Court finds that Mother's bond with minor children has weakened dramatically

since the adjudication of dependency.    Testimony established that Mother has not exercised

her visits with minor children and has not seen them in approximately ten (10) months.

Mother has only seen minor children at court proceedings when she had the ability to visit

them every other week. Testimony further established that minor children have no interest

in continuing their relationship with Mother. At this point, the Court believes that the

children will not be negatively impacted by the termination of Mother's parental rights. The

Court also finds that the bond between the minor children and their foster family is healthy

and growing stronger daily. Testimony established that the children are happy and feel

comfortable in their care. Minor children know who their Mother and Father are but it is the

foster parents who take care of their daily needs and act as the children's parental figures.

The bond that the minor children have with the foster family can provide safety, security and

permanency for the children. Therefore, termination of parental rights will best meet the

needs of the children and permit the children to achieve the stability that they deserve.


                                               15
                                    CONCLUSIONS        OF LAW

 1.    The current placement of S.S.M., J.G.K.M., and S.M.M. continues to be necessary

       and appropriate. 42 Pa.C.S. §6351(£)(1).

2. Mother and Father have not been able to meet the goals set forth in the family

       service plans. 42 Pa.C.S. §6351(£)(2).

3. The circumstances which necessitated the children's original placement have not

       been alleviated. 42 Pa.C.S. §6351(£)(3).

4. The current goal for the children of reunification with a parent is no longer feasible

      and appropriate because Mother and Father have failed to meet the irreducible

      minimum requirements necessary to parent the children. 42 Pa.C.S. §6351(£)(4).

5.    The minor children's best interests demand that the CU1Tent goal of reunification w.ith

      a parent be changed to placement for adoption.

6. Mother and Father have failed to perform parental duties for a period well .in excess

      of six (6) months. 23 Pa.C.S. §251l(a)(l).

7. The Agency has established by clear and convincing evidence that the inability and

      refusal of Mother and Father has caused the children to be without parental care,

      control or subsistence necessary for their physical or mental well-being and the

      conditions cannot be remedied by Mother and Father. 23 Pa.C.S. §251 l(a)(2).

8. The Agency has established by clear and convincing evidence that the children were

      removed from the care of the parents for a period in excess of twelve (12) months


                                            16
        and have never been returned to the parents' care. The conditions which led to the

        children's removal from the parents care continue to exist and Mother and Father

        cannot remedy these conditions within a reasonable time. 23 Pa.C.S.       §251 l(a)(5)

        and (8).

                                          SUMMARY

        In conclusion, the Court believes that the termination of Mother's and Father's

parental rights is clearly in the best interests of the minor children to promote their welfare

and allow them to achieve permanency.      The Court is therefore executing a Decree

terminating Father's parental rights with respect to S.S.M.,   J.G.K.M., and S.M.M. and an

Order directing that the current goal ofreunification with parent or guardian for S.S.M.,

J.G.K.M., and S.M.M. is changed to placement for adoption. Said Order also establishes the

concun·ent goal for S.S.M., J.G.K.M., and S.M.M. to be placement with a subsidized

permanent legal custodian.


Dated: November 23, 2015                              BY TH~. COURT,




                                                      TODD R. PLATTS(JuDGE




                                               17